Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25,27-31 and 33-34  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-13 of U.S. Patent No. 9,722,735. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 27 of the instant application merely broadens the scope of claims 1 and 5 of U.S. Patent No. 9,722,735 by eliminating the limitation “receive a configuration indicating”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25,27-31 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TSG RAN WG1 #56 (hereinafter referred to as 3GPPSamsung) in view of Koo et al. (US 2011/0205981), hereinafter referred to as Koo.
Regarding claim 21, 27,  3GPPSamsung teaches:
 A method for transmitting uplink control information (Section 1 shows transmission of UCI), the method comprising:
Determining by a wireless transmit/receive unit (WTRU) that uplink control information is to be transmitted in a time interval and that the uplink control information comprises a first subset of uplink control information bits (Section 2 notice transmission of CQI or other type of UCI in subframe on PUSCH and also periodic transmissions; Section 2 also shows a UE needing to send ACK/NACK, which is a type of UCI data), wherein the first subset of uplink control information bits comprise at least a first type of uplink control information (Section 2, notice ACK/NACK or CQI or SR);
wherein the first type of uplink control information bits comprises a HARQ feedback (Section 2 notices ACK/NACK);
simultaneously transmitting uplink control information bits (Section 2, notice concurrent transmission of PUCCH and PUSCH).
3GPPSamsung does not specifically teach a second subset of uplink control information bits, and the second subset of uplink control information bits comprise at least a second type of uplink control information; determining by the WTRU that the WTRU is to perform simultaneous transmissions on a PUCCH and a PUSCH during at least the time interval, and simultaneously transmitting by the WTRU, during the time interval, the first subset of uplink control information bits on the PUCCH and the second subset of uplink control information bits on the PUSCH.
Koo teaches a second subset of uplink control information bits, and the second subset of uplink control information bits comprise at least a second type of uplink control information ([0007] and [0102] shows CSI being transmitted on PUSCH); 
determining by the WTRU that the WTRU is to perform simultaneous transmissions on a PUCCH and a PUSCH during at least the time interval ([0103] shows configuration to support simultaneous reception), and 
simultaneously transmitting by the WTRU, during the time interval, the first subset of uplink control information bits on the PUCCH and the second subset of uplink control information bits on the PUSCH ([0007] and [0102] “ In another alternative, HARQ ACK/NACK may be transmitted on PUCCH format 2 or DFT-S-OFDM-based format and CSI may be transmitted on PUSCH without data simultaneously or on PUSCH with data if data is present”).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the simultaneous PUSCH and PUCCH transmission scheme of 3GPP with the simultaneous transmission as taught by Koo since such a modification would provide collision handling [0007].

Regarding claim 22, 28,  3GPPSamsung teaches:
the WTRU receiving an indication that the WTRU is configured to transmit simultaneously on the PUCCH and PUSCH (Section 2 shows the eNB configuring the UE to support concurrent PUSCH and PUCCH transmission).

Regarding claim 23, 29,  the combined teachings of 3GPPSamsung and Koo teach:
wherein the first subset of uplink control information bits comprises a scheduling request (3GPPSamsung shows transmitting ACK/NACK, CQI, SR, and Koo also teaches simultaneously transmitting UCI on PUCCH and PUSCH as described in [0064] and Koo [0007] shows simultaneous on PUCCH and PUSCH and HARQ).
The motivation is the same as provided in the rejection of claim 21.

Regarding claim 24, 30,  3GPPSamsung teaches:
wherein HARQ feedback comprises at least one of the following: a hybrid automatic repeat request, (HARQ) positive acknowledgement (ACK) a HARQ negative acknowledgment (NACK), or a scheduling request (Section 2 describes ACK/NACK, CQI and SR as UCI).

Regarding claim 25, 31,   3GPP does not specifically teach wherein the second subset of uplink control information bits comprises at least one of the following: a periodic channel quality indicator (CQI), an aperiodic CQI, a periodic precoding matrix index (PMI), an aperiodic PMI, a periodic rank indicator (RI), and an aperiodic RI.
Koo teaches wherein the second subset of uplink control information bits comprises at least one of the following: a periodic channel quality indicator (CQI), an aperiodic CQI, a periodic precoding matrix index (PMI), an aperiodic PMI, a periodic rank indicator (RI), and an aperiodic RI (Koo: [0081] shows CQI, PMI, RI).
The motivation is the same as provided in the rejection of claim 21.

Regarding claim 33 and 34, 3GPP does not teach wherein the first subset of uplink control information bits further comprises a scheduling request and wherein the second subset of uplink control information bits comprises at least one of: a periodic channel quality indicator (CQI), an aperiodic CQI, a periodic precoding matrix index (PMI), an aperiodic PMI, a periodic rank indicator (RI), or an aperiodic RI wherein the first subset of uplink control information bits further comprises a scheduling request and
Koo teaches wherein the first subset of uplink control information bits further comprises a scheduling request ([0096] shows SR)
wherein the second subset of uplink control information bits comprises at least one of: a periodic channel quality indicator (CQI), an aperiodic CQI, a periodic precoding matrix index (PMI), an aperiodic PMI, a periodic rank indicator (RI), or an aperiodic RI (Koo: [0081] shows CQI, PMI, RI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411